           Case 1:19-cr-00862-VEC Document 296 Filed 12/17/20 Page      USDC1SDNY
                                                                               of 3
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 12/17/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              :
                                                              :
 DEESHUNTEE STEVENS,                                          :
                                                              :
                                          Defendants.         : 19-CR-862 (VEC)
 ------------------------------------------------------------ X
                                                                    ORDER
VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 17, 2020, the parties appeared by video and telephone for a

status conference;

       WHEREAS on December 10, 2020, Mr. Stevens filed a letter waiving in person

appearance, Dkt. 293;

       WHEREAS the Court found that due to the rising number of COVID-19 cases in New

York City, the interests of justice compelled proceeding via video and telephone conference

instead of in open court;

       WHEREAS on October 29, 2020, the Court entered a written order reminding the

Government of its obligations pursuant to Federal Rule of Criminal Procedure 5(f), Dkt. 226;

       WHEREAS at the conference, the Court reminded the Government of its obligations

pursuant to Federal Rule of Criminal Procedure 5(f); and

       WHEREAS due to the COVID-19 pandemic, it is unlikely a trial will be scheduled in this

matter until late summer 2021, at the earliest;

       IT IS FURTHER ORDERED that Defense counsel must meet and confer about a joint

request to the Court to set a briefing schedule on motions to sever or for bills of particulars, if
         Case 1:19-cr-00862-VEC Document 296 Filed 12/17/20 Page 2 of 3




Mr. Stevens would like to join such motions. Defendant Michael Gonzalez must propose a

briefing schedule for any such motions no later than Friday, January 15, 2021.

       IT IS FURTHER ORDERED that the parties must appear at a status conference on

Thursday, June 10, 2021, at 3:00 P.M. A motions and trial schedule will be set at this

conference. The Court is hopeful that the conference will held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

SDNY courthouse must complete a questionnaire and have his or her temperature taken. Please

see the enclosed instructions.

       IT IS FURTHER ORDERED that interested members of the public may attend the

conference by dialing 1-888-363-4749, using the access code 3121171 and the security code

0212. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

       IT IS FURTHER ORDERED that time is excluded under the Speedy Trial Act through

June 10, 2021. Given Mr. Stevens’ interest in reviewing the complex and voluminous discovery

in this matter, considering pretrial motions, and negotiating potential dispositions, all of which

have been complicated and delayed by the COVID-19 pandemic, the Court finds that the ends of

justice in accommodating those delays outweigh the Defendant’s and the public's interests in a

speedy trial, and that exclusion of time between now and the next status conference is warranted

pursuant to 18 U.S.C. § 3161(h)(7).

SO ORDERED.

Dated: December 17, 2020
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge

                                               2 of 3
         Case 1:19-cr-00862-VEC Document 296 Filed 12/17/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
